Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 12 August 2019 for application number 16/537,943. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/12/19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazeghi et al. (US 2018/0130255).
Regarding claim 1, Hazeghi discloses a method, comprising: 
receiving, from a depth camera of a multi-camera image capture system, depth data of a physical object residing with a target area of the multi-camera image capture system (pars. 93, 94; fig. 5A); 
generating, by a processing device, an object scan map based on the depth data, wherein the object scan map specifies, for each node of a plurality of nodes, a first set of parameters for a structural camera of the multi-camera image capture system and a second set of parameters for a color camera of the multi-camera image capture system; and causing the multi-camera image capture system to scan, using the object scan map, the physical object (pars. 93-100).
Regarding claim 2, see teachings of claim 1.  Hazeghi further discloses wherein the first set of parameters comprises a first position, a first orientation, and a first zoom level of the structural camera, and wherein the second set of parameters comprises a 
Regarding claim 3, see teachings of claim 1.  Hazeghi further discloses wherein the depth data comprises a plurality of positions of surface points of the physical object in a three-dimensional space (pars. 95, 96).
Regarding claim 4, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: generating, based on the depth data, a target volume of the physical object, wherein the target volume represents a minimal volume displaced by the physical object (par. 96, “3D mesh model”).
Regarding claim 5, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: determining distances to the object at positions of each node of the plurality of nodes (pars. 61-64, 94, 156).
Regarding claim 6, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: causing the object scan map to be displayed via a graphical user interface (GUI) (figs. 8A-H).
Regarding claim 7, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: receiving, via a GUI, an instruction to modify a node of the plurality of nodes; generating, based on the instruction, a modified object scan map (par. 164).
Regarding claim 8, see teachings of claim 1.  Hazeghi further discloses wherein generating object scan map further comprises: receiving, via a GUI, an instruction to increase a quality of the object scan map; generating, based on the instruction, a modified object scan map (pars. 51, 52, 151, 152; Table 1).
Regarding claim 9, see teachings of claim 1.  Hazeghi further discloses further comprising: receiving, via a GUI, an instruction to decrease a quality of the object scan map; generating, based on the instruction, a modified object scan map (pars. 151,152; Table 1).
Regarding claim 10, see teachings of claim 1.  Hazeghi further discloses wherein the structural camera comprises a monochromatic sensor and the color camera comprises a color sensor (pars. 60, 61, 93).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486